Title: To Thomas Jefferson from Gerard Steddiford, 20 March 1806
From: Steddiford, Gerard
To: Jefferson, Thomas


                        
                            Sir/
                            
                            
                                on or before 20 Mch. 1806
                            
                        
                        It having been intimated to me that Col Wm Smith Surveor of the port of New York will in all probability be
                            suspended from the exercise of the duties of that office if not altogether dicharged there from—Permit me in either of
                            those events to solicit of your Excellency the Nomination to the office. My pretensions to make this Request of your
                            Excellency, are not founded on persinal acquaintance but from having served as an officer in the Revolutionary War, and
                            since that Period Supported the Republican interest in this State which has so gloriously resulted in the present happy
                            Administration under the Auspices of your Exellency—Since the pease and at present I have born my full share of Public
                            duty as an officer under the Militia establishment. Where I have Reaped honor with toil without any Profit, but on the
                            Contrary Considerable expence—
                        for Recommendation in point of Character I Refer you to his Excellency the Vice Presidint and the members who
                            compose the representation from this State, and particularly to the former Who has a Personal Knowledge of me—
                        I am Very Respectfully Your Excellencies Obedt Sert
                        
                            Gerard Steddiford
                            
                        
                    